 502DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Cheese Barn,Inc. d/b/a Hickory FarmsandLocal 1105,Retail Clerks International Associa-tion,AFL-CIO. Case 19-CA-6519March 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn November 30, 1973, Administrative Law JudgeE.Don Wilson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions' andbrief and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Pursuant to due notice,a hearing in this matterwas heldbefore mein Seattle,Washington, on September 25 and 26,1973.All parties fully participated. General Counsel andRespondent filed excellentbriefs onOctober 27, 1973,which have been fully considered.Upon the entire record 1in the caseand from myobservation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material, Respondent has maintained a placeof business at Northgate Shopping Center, Seattle, Wash-ington,and has maintained other places of business inWashington where it has regularly engaged in the sale anddistribution of cheese and specialtyitems.During the pastyear,in its regular business operations,ithas sold anddistributed at its stores in Washington products valued inexcess of $500,000 and has purchased goods and materialsvalued in excess of $50,000, from sources located outsideWashington. At all materialtimes, it has been an employerengaged in commerce within the meaning oftheAct.II.THE LABOR ORGANIZATIONThe Unionis a labor organization within the meaning ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, The Cheese Barn,Inc. d/b/a Hickory Farms, Seattle, Washington, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.IThese exceptionswere limitedto the Administrative Law Judge'srecommending a bargainingorder to remedythe unfair labor practicesfound by theAdministrative Law Judge,and to his characterization of thedemeanorand motivesof Respondent'switnesses in testifyingbefore himWe findno merit to either exceptionDECISIONSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge: Based upona charge filed July 3, 1973, and amended August 31, 1973,by Local 1105, Retail Clerks International Association,AFL-CIO, herein the Union, the General Counsel of theNational Labor Relations Board, herein the Board, issueda complaint and notice of hearing on August 31, 1973,alleging that The Cheese Barn, Inc., d/b/a Hickory Farms,herein Respondent, by various acts violated Section 8(a)(3)and (1) of the National Labor Relations Act, herein theAct.iGeneralCounsel's unopposed motion to correct the transcript isgrantedIII.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues before me include: (1) Is an appropriate unitherein one which includes all the employees of one ofseveral stores of Respondent located in one county inWashington? (2) Has Respondent unlawfully refused tobargain with the Union since June 29, 1973?2 (3) DidRespondent's agents unlawfully keep a union meetingunder "surveillance" on June 5? (4) On June 5, didRespondent's agents unlawfully instruct employees not tosign unioncards for the Union? (5) On or about June 8, didRespondent unlawfully grant a 10-cent-an-hour across-the-board wage increase to its employees? (6) On June 30, didRespondent unlawfully reduce the working hours ofDonna Edgar? (Gamache was her married name when shetestified. She will be referred to as Edgar herein to accordwith the bulk of the record. (7) On or about June 30, didRespondent unlawfully discharge Edgar? After her dis-charge did Respondent make a full and complete andproper offer of reinstatement to Edgar?(8)Were Respon-dent's unfair labor practices of such a nature as wouldrequire the Board to issue a bargaining order as part of aproper remedy?B.The FactsCounsel admirably stipulated to many facts herein,thereby savingtime,effort, and much money. While thefollowing statement is most unusual, I feel it is much in2Hereinafter all datesare 1973unless otherwise stated209 NLRB No. 85 HICKORY FARMS503order. The trial of this case was handled by the attorneysfor both sides in a most admirable fashion. Their courtesyto each other and to me for long hours of each day wasmost outstanding. Their trained and exceptional legalability was admirably used and never wasted. Each wantedto win and knew he might lose. Each submitted a briefwhich displays a high degree of legal acumen and skillfuldraughtsmanship. These facts, known to me, should not beconcealed from others. Their conduct was exemplary. I amcertain this statement will be slight solace to the loser, wholabored as earnestly and honorably as did the winner.1.Alleged surveillanceThe union campaign began in late May. Respondent wasaware of it by or before June 1. At Respondent's Northgatestore there were 11 employees and 3 supervisors within themeaning of the Act: Esther Sample, Louise West, andMarge Olson. Union Representative Claude Liday testifiedhe went to the Northgate store on May 29, speaking theretoWest and employee Donna Edgar. He testified Westtold him she was either an acting or assistant manager.According to him, he told her he didn't know whethershe'd "be eligible." He admitted telling her it was possiblethat only the manager would be excluded, he didn't know.3Such a conversation would be novel to West and wouldlikely remain in her memory. While I do not credit all ofher testimony, I credit her testimony as to this conversationwith Liday. Liday told her he was a union official. Shereplied she didn't know what it was all about. During theconversation, she told Liday he shouldn't be talking to herbecause she "was management." Liday replied there wasonly one manager and she'd be considered by the Union asa "head clerk," or "working supervisor." He thereafterspoke to Edgar for some time to the knowledge of West.Shortly thereafter, a notice4 of the Union was made publicin the store. It read:Meeting, Tuesday, June 5, 9:45 p.m. Doubletree Inn,Dogwood Roomto discuss the Union.Very importantforallemployees to attend.Pass the word on.West saw the notice in the store. Based on Liday'sstatement to her, she, in her innocent ignorance of laborlaw, had every reason and right to attend the meeting aswould be true of Olson, her subordinate. I find Liday toldWest, even if he was innocently wrong, thatonlythemanager, Sample, would be excluded from the Union.There was no secrecy about the fact that there would be aunion meeting on June 5. Pursuant to the union notice,West and Olson attended the June 5 meeting which wasalso attended by employees from other stores as well asmole than several from Northgate. The positions of Westand Olson were known to the Northgate and probablyother employees. Liday saw West and no doubt Olsonpresent.No oneasked them to leave the meeting. They hadno reason to believe they were not welcome guests. Lidaymade it plain to those in attendance that there was coffeepresent to dunk, if desired. West was not ruled out.Obviously, the union meeting was under the "surveil-lance" of West and Olson. They werethere.And withoutprotest from anyone after Liday, again perhaps innocentlywrong, had advised Supervisor Olson's supervisor, West,that the Union would consider her only as a head clerk andinferredthatonly the manager (Sample) would beineligible for the Union. I have not the slightest doubt thatthe presence of these supervisors, West and Olson, had aninhibitory effect upon the free exercise by the employeespresent of their Section 7 rights. That's what surveillancedoes. But West and Olson had every good reason to believetheywere invitees of the Union and, although theirpresence was obvious, no employee or union representativeeven suggested or indicated that they depart. In fact, theywere supervisors within the meaning of the Act andespecially theNorthgate employees knew they were"bosses," even if they did not know the refinements of theAct.General Counsel cites a variety of cases which heclaims establish the unlawfulness of this "surveillance."Some, especially in words, lend some but little support tohisposition.He states Olson received no invitation.Although not gold-plated, I find the announcement of themeeting was a public invitation not only to "employees"but in the circumstances of this case to West and, ofcourse, her subordinate, Olson. I know Sample knew theywere going to attend the union meeting, but they were notdirectedso to do, especially as spies of any kind. I knowthey reported to Sample as to what occurred at themeeting. But I find no more than innocent conversation,not a "report" on successful spying activities. That Samplepassed their information along to Respondent's president,Derby, is a fact having no relevance to their open andinnocent attendance at a meeting to which they reasonablyassumed they were invited .5 There is no evidence theirattendance was surreptitious, nor that they exercised guile,nor that they made any effort to conceal their status withRespondent. Liday certainly was substantially aware ofWest's status. Any employee present could easily havecompletely briefed any union representative as to thepositions ofWest and Olson. Had such occurred withoutthe knowledge of West or Olson, there is no evidence thatbothwould not readily have left by request with nodisturbance of any kind. In the circumstances here present,I find no substantial evidence that Respondent, throughWest or Olson, engaged in "surveillance" as that term isused by the Board. The Union bears a substantialresponsibility for their presence. I have no doubt that theirmere presence tended to inhibit exercise by employees ofrights guaranteed to them by the Act. But, in the peculiarcircumstances of this case, I find no "surveillance." The"invitation"plusno objection to their presence byemployees or union agents cannot be ignored. I find nojustification for a finding that employees would have inany manner been offended or disturbed in any manner hadWest and Olson been asked to leave. Whatever the Union'sintentmay have been in draughting the notice of thismeeting, especially in light of Liday's statements to Westand the tacit acceptance of their presence at the meeting,3There is no doubt he spoke to many persons about the Union 1 amiResp Exh 5certain he could not possibly recall the contents of each such conversation5No protestfromanyone abouttheir attendance 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was ample justification for West and Olson believingthey were present at the meeting as guests of the Union .6Their subsequent activities with respect to Sample andwhat the latter may have reported to President Derby doesnot change their presence, asnotunwelcomed guests at theunion meeting. That they surveyed is obvious. There wasno "surveillance" violative of the Act.2.Did West and Olson unlawfully instructemployees not to sign union authorization cards atthe June 5union meeting?After distributing union authorization cards for theemployees to sign at the meeting, the union agents left themeeting for a while so that the employees could discuss thismatter among themselves. I have noted that, though therewas no illegal surveillance of the meeting by West orOlson, their presence would tend to inhibit union activitiesby the employees. The fact is that certainly either West orOlson told the employeesnotto sign up with the Unionuntil they heard Derby's side of the question. I findbothofthem so advised the employees. Mrs. West so admitted.Such advice having been given, no employee signed a card.Apparently, the employees said very little, if anything.Icredit the testimony of Pamelo Colasurdo. Herdemeanor impressed me most favorably. Her testimonywas straightforward with no hint of animosityagainstRespondent or its agent, Olson. On the night of June 5 inRespondent's parking lot, in Colasurdo's car, Olson toldher and two other Northgate employees not to signanything because Olson's dad had been involved withunions and had really gotten messed up. Olson told them,then, to sign nothing. This was very shortly before the startof the June 5 meeting. Onthisoccasion, Olson did not evenmention hearing Derby's sideAgain to West's and Olson's instructions at the June 5meeting.While 10 or more employees were in attendanceat the meeting, notonesigned a union card after West andOlson spoke.? Indeed, the record as a whole reveals to methat notoneemployee even opened his or her mouth infavor of the Unions The employeesknewthatWest andOlson were their bosses even though they may not haveknown them to be "supervisors within the meaning of theAct." Whatever West or Olson may havethought,theyweresuch supervisors and they knew they were the employees'bosseswho regularly, day in and day out, told theiremployees what to do and what not to do. They had everyreason to believe, as happened, that the employees wouldfollow their instructions even at a union meeting. I find itwas unlawful for either West or Olson or both of them as amanagement team to direct, instruct, advise, or suggest tothe employees not to sign a union card until they heardfrom President Derby .9While they may not have beenengaging in unlawful "surveillance," they certainly, asRespondent's agents, unlawfully interfered with the em-ployees' rights at the June 5 meeting. I find Olson similarlyviolated the Act when she instructed the three employees in6At another union meeting on June 25, the union agents in their noticeof the meeting made it especially clear that neither supervisors normanagement were welcome to attend Resp Exh 67The employees obviously hadsomeinterest in the meeting Otherwisetheywould not have traveled to it at 10 p in after working hoursthe car shortly before the meeting. Their instructions notonly constituted interference but also coercion,as well asrestraint,within the meaning of Section 8(a)(1) of the Act. Iam not concerned that their motivation may have beenpurer than Ivory Snow or an ecologist's dearest dream.They were bosses talking to their employees on matters ofno concern of Respondent and its agents. They should nothave trod upon the union affairs of the employees. Thatunion activity continued after theirstatementsat the June5 meeting is amazing.I find West and Small at the June 5meeting by their statements to employees violated Section8(a)(1) of the Act and so did Olson when she spoke to threeemployees shortly before the meeting.3.After the union meeting and about June 10,did Respondent unlawfully grant a 10 cent-an-houracross the board increase to its employees?Ihave found Respondent's president, Derby, was awareof union activity at Respondent's various stores shortlybefore June 1. He had much more knowledge as of June 5.HereN.L.R.B. v. Exchange Parts Company,375 U.S. 405(1964), controls. The credited evidence demonstrates thatRespondent granted a 10-cent raise on or about June 8 forthe purpose of undermining the Union. Employees weregiven "carrots," in the form of pay raises, so they wouldnot chooseunion representation.The employees involvedherein were in a low-pay category and 10 cents an hour wasnot withoutgenuine significance and momenito them. Wemust not ignore the timing-shortly after June 1 to June5-on or about June 8, 10, and 11, and 14.Only the president, Rodger C. Derby, testified as towhen he came to an undisclosed, to others, decision to givethisraise. I most closely observed him. He appeared to bean intelligent,hard-working businessman.I find that whenhe testified he was much more influenced by stating whathe thought would help his side of this case rather than inmerely telling the truth, the whole truth, and nothing butthe truth. If the truth hurt his case, in his opinion, heconcealed it. If an untruth helped his case, in his opinion,he stated it.ioVarious employees testified about the speech given byDerby when he announced theraise.While they knew ofthis, they generally testified they just couldn't understandwhat else he talked about. I could share their predicamentduringpartsofhis testimony.Careful reading andrereading has brought about an understanding by me eventhough some of the inconsistencies in many parts of histestimony continue to be and are the occasion of somebewilderment.Derby's letter of June 1 which was brought to theattention of all employees was written in anticipation oftheUnion's June 5 meeting. He received reports on the8The inhibiting effect of West's and Olson's presence and remarks.9While they had reason to believe they were invitees, they had no reasonto believethey couldspeak as to suchactivity.is 1 am certain his eminent counsel was in nowaya conscious party tosuch deception as Derby tried to practice. HICKORY FARMSmeeting from at least several persons including Sample,West, and Olson andat least one employee.itDerbythencalled an employee meeting where breakfastwas served to the employees on June 14. All hourlyemployees of Respondent's four stores in King Countywere invited.12His recitation of what he said to theemployees is not very coherent, but he probably spoke atsome length. Among many matters, he discussed possibleincreases in minimum wages by Congress and a speech byPresident Nixon about freezes or a possible speech, and amagazine article or two, he testified. There follows anexample of his response to a simple question on directexamination:Q.Was there any discussion at that meeting of thewage freeze?13A.Yes, I may have touched on it. I thought I did,that the, it really was not elaborated on to any greatextent.At most I was attempting to say that myconcern with the minimum wage hour would have adirect result depending on the freeze and what thePresident might do.We have only Derby's testimony as evidence of when hedecided to give the employees a raise. Such testimony wasobviously self-serving. He testified it "was decidedback atthe first of the year.As to the exact date, it was decidedthefirst of June,14probably about the 10th or 11th of June,15but the plan for it initiated inmymind in January." As ofjust prior to June 14, he allegedly "was trying to find outwhat else was happening in the economy." 16 He discussedthis with the employees on June 14. He began to examineRespondent's "slow decline" more closely onJune 1.I credit entirely the testimony to the effect that the June14 meeting was called so that the employees could learnhow Derby "felt about the Union" and so that Derbycould "give his side of the Union." 17 He testified thatknowing of the union activity and that it had held ameeting he felt he had a right to talk to the employeesabout the Company and their employment.isI am, admittedly, a bit confused about his claim that hewas motivated simultaneously by a possible increase in theminimum wage and a wage freeze, but such is really of nogreat moment. He certainly did not appear to have anyexpertise with respect to either subject. He testified he hadtoreduce labor costs.Yet hegranted an across-the-boardraise.He testified that he decided to give the raise becauseof the expected wage freeze, but President Nixon did notspeak on this subject until June 13. "Across-the-board"wage increaseswere not customary in Respondent'soperations. The raise announcement was made at the first"breakfast meeting" in 3 years.Derby'splanto increase wages,ifhe had one before June14,was never revealed to the employees prior to its faitaccompli announcement.11He expected Sample to keep abreast of employee activities at theNorthgate store where there were only I I employees during these criticaltimes12The Union was attempting to organize each Breakfast meetings werenot a common event.13A "yes" or "no" or "I don't remeber" would have been a simpleanswer.11When he first learned of union activity.505The timing of this wageincreaseand all the circum-stances surrounding it, including the circumlocution ofDerby, make it manifestly clear to me that the June 14announcement of a raise and its effectuation as of June 8were violative of Section 8(a)(1) of the Act. Derby, byannouncing and effectuating the raises seriously andgravely tended to undermine the strength and appeal of theUnion in the eyes of the employees. Any reviewing bodywillnote in going over Derby's testimony that hevolunteered much, spoke of two or more things at a time,did not always give direct answers to simple, pointedquestions calling for simple answers and appeared, inmany instances, to have been intentionally evasive. I amconvinced he tried by intentional loquacity to conceal allthe truth as he knew it, solely to strengthen his case in hismind. I do not believe, based upon the entire record, thathe had any intention or plan or had arrived at any decisionto give his employees a raise, until he learned that theUnion was attempting to organize the employees. His meresay so to the contrary is not credited. I find the raise wasannounced and given in an unsuccessful attempt toprevent successful employee organization by the Union.Such action by the Respondent violated Section 8(a)(1) oftheAct.The raise is not to be withdrawn from theemployees by Respondent. Respondent's able counsel inhis excellent brief states, "The specific timing of the wageincrease in question was not decided until approximatelyJune 10 or 11." Even then, it was a well-kept secret fromthe employees. If Derby had a plan for a raise in Januaryor before late May, it was at best ephemeral and lacking insubstance of any kind. I in no way credit the testimony ofDerby that the wage increase was not "tied" to theappearance of the Union. The timing of his action and hislabored concocted explanations of his actions belie hisclaim of innocent and mere coincidence. The employeesdid not understand what Derby was talking about otherthan the raise announcement and his self-serving statementthat in spite of stick and carrot that it was their"prerogative" to act as they pleased about the Union.Having heard Derby and having observed him, I amconvinced the Derby, who I find was very intelligent, knewwhat he was saying to the employees and knew what hewas testifying. Before the employees and before me, he wasobfuscating, excepting when he announced the raise andspokeof "prerogatives." I find no probative and substantialevidence that Derby decided upon the pay raise before hewas well aware of the Union's activities. I am sure hethought, in substance, that as an apple a day keeps thedoctor away, so would the raise keep the Union away.Derby was in no "dilemma" when he announced the raise.I find his "plan" of January, or before June 10 or 11, waslacking in probative substance. The organizational effortsby the Union were stark realities to Derby when he15After heknew the details of the first union meeting.1"BusinessWeek." etc.17At the meeting, Derbytold theemployeesitwas their"prerogative" toact as they chose about the Union. The carrotextended at this meeting andthe stickused at the June 5 union meeting and the unlawful discharge ofDonna Edgar, which I shall find, makethese mere"weasel" words1sAndto announce a raise as of June 8. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDannounced the raise, as a benevolent gift from on high, tohisemployees.19They had no prior advice of suchbeneficence. The announcement had the natural tendencyto diminish union enthusiasm on the part of the employees.The announcement and the granting of the raise wereviolative of Section 8(a)(1) of the Act.4.The reduction of the working hours of DonnaEdgar and her dischargeEdgar impressed me as a most honest and forthrightwitness, and I credit her testimony. Sample, West, andOlson impressed me as pleasant, nice ladies who unfortu-nately felt obliged to testify in such fashion as would aidRespondent's case rather than to tell only the unblemishedtruth. Some of their gross exaggerations were obvious. Icredit none of their testimony where it materially conflictswith that of Edgar 2° I also shall find that the allegedreasons, given partly in combination, by Derby, Sample,West, and Olson for reducing Edgar's hours and fordischarging her were pretextual, especially in light ofEdgar's seniority, hermany admittedly good workingassets, her ready availability for work, and most especiallyin light of the timing of Respondent's action with respect toher.With a rank-and-file group of employees, but "employ-ees with at least"four supervisors.21including Derby, thiswas obviously a "small shop" as the Board uses the term. Iam convinced that everyone in the shop, employees andsupervisors,were aware, on a daily basis, of even trivialactivities of each other. I am convinced each supervisorwas well and fully aware of Edgar's union activities whenher hours of work were drastically reduced and she wasterminated after making normal and respectful commentsabout such reduction.22I accept it as a fact that Respondent had good economicreasons for reducing manhours of work at Northgate forthe week of July 7.23Edgar was a relatively highly paid employee when herhours were reduced on June 30, at $2.10 an hour. Indeed,she was one of the highest paid employees at Respondent'sfour stores in King County. When she was discharged, onlyemployees with much less seniority and wage scales werelet go. The exhibits do not reveal that when Edgar wasdischarged, and when her hours were reduced, a full-timemanagement-trainee was taken aboard at Northgate. Iagree with General Counsel that comparisons of Respon-dent's treatment of Edgar with that of its treatment ofemployees at other stores are odious to Respondent, but Ifind no need to elaborate on the subject. The records revealthat, at Northgate, 160 of the total working hours of 270 inJuly were covered by salaried people in the first week ofJuly, although at the Southgate store salaried employeesworked only 120 of the total of 360, in the first week inJuly.Originally, Edgar's hours were to be reduced 44 percentfor the first week in July, while the hours of employees withless seniority were to be increased and one was to have nochange. The reduction next to that of Edgar's was to beonly 20 percent. Cathy Peterson, who regularly workedsubstantially the same number of hours as Edgar, had herwork hours increased.24Sample gave two reasons for Edgar's discharge: hercomplaint about the reduction in hours and her allegedrefusal to work them.25 Sample also testified West told herEdgar was "slow."26 Sample testified she knew Edgar was"Slow." 27 "We had tried to encourage her in many ways tono avail." "She hadalwaysbeen slow." 28 "From the timeshe started to work." "I would say [Edgar] could be agoodworker. "She was a "good worker,""aside from beingslow. "Sample complimented Edgar on occasions "for a job welldone." Sample triedneverto find fault with Edgar in thepresence of someone else. In more than 1 1/2 years,Sample found fault with Edgar's work, according toSample," severaltimes." She couldn't sayhow oftenin thelast 6 months of Edgar's employment. When asked by meto state inwhatway Edgar was "slow," was it in walking, inthe use of her fingers, or in her observations, Sample sworeEdgar was slow in "every movement." Sample could notrecall if Edgar was slow when first employed. Sample couldnot recall if Edgar was "slow" in the first month of heremployment. "Generally speaking," swore Sample, Edgarwas "slow"throughout the whole course of her employment. Iasked Sample why she did not terminate Edgar long beforeJune 30 because of her "physical slowness" as comparedwith the other employees she had. Sample's reply was,"Your Honor, I felt that she worked sufficiently at the timethat I employed her and she started to give her employ-ment "29 I again asked Sample why she didn't fire Edgar,who allegedly was always "physically slow,"long prior toJune 30.Shethenrepliedshe didn't fire Edgar because shewas physically slow.She testified she allegedly fired herbecause she said, "I cannot live on 19 hours," and said shedidn't think the reduction was "fair." Allegedly she toldEdgar "we had beencarrying[Edgar] for a long time." i0Samplethentestified she wouldn't say the fact that Edgarsaid she couldn't live on 19 hours' work a week, was thereason she fired Edgar. She testified she asked Edgar tocome in on Monday and talk and Edgar refused and thenSample fired Edgar. I specifically do not credit thistestimony. I find this was, at best, a figment of Sample'simagination, in an effort to justify what I will find was anillegal discharge by Respondent. Sample then, after all hertestimony about Edgar's "slowness," testified she didn'tfireEdgar because she was "slow," but because "she wouldnot work the hours scheduled" and "because she said she19Derby simultaneously complained of the alleged dire economic slumphe was in during and poor to June20Which was given a variety of corroboration21 1 make no finding with respect to the legal statusof CathyPeterson.22West and Olson saw her at the June 5 union meeting23But not for selecting Edgar for a most drastic cut and discharge24 I am not slightly impressed by "titles" allegedly assigned Peterson25There is no truth to the latter.26Edgar worked for Respondent over 1-1/2 years and averaged about 33hours per week in the last 6 months of her employment.Only Petersonaverageda triflemore time a week.27This alleged "slowness" watfirstbrought up at this trial, obviously asan alleged reason for the cut in hours and termination.28Almost"three years"?29 I'm still waiting for an answer to a simple question.30Edgar's alleged statements seem most innocuous and straightforwardand tobe a normal reaction HICKORY FARMScouldn't live on 19 hours a week." ShethentestifiedEdgar'shourswere cut because of "efficiency andproductivity."What "did it," swore Sample, was thatEdgar said she could not live with 19 hours' work.31 Shetestifiedevery employee was fasterthan Edgar,probably."32She testified she would not "define" that Edgar was slowwith her fingers, "to that degree." I asked her what shevisualized, saw, observed that indicated to her that "Edgarwas physically slow." The answer was, "Well, I can give agirl, I can give two girls tasks, the same thing, on alternatedays."33 She swore this was the means of her comparison."One could have done it in an hour, the other would takean hour and a half, two hours. This is what I mean." Ipointed out that one who did the job in an hour could do apoor job and one who took longer could do ajob of beautyand perfection. She replied, "they would both have to beefficient jobs to have a fair comparison." She comparedEdgar with no person in particular. No regular employee ina year and a half was as "slow" as Edgar. She said shewould have to "look over the records" to see if there werean employee faster than Edgar. She talked to Edgar abouther lateness "in getting on the floor."34 Edgar then ceasedbeing late. Edgar was "generally cooperative." She had "notrouble with customers." She had no trouble with fellowemployees. She was "respectful." She was available forwork,35 and she was pleasant, and she got along withpeople.36 The slowness was bad,37 so when cuts come theseare things that stand out in your mind. Donna Edgarworked with direction, slowly, but worked with it. "AtChristmas she was valuable because there's never withoutcustomers." Sample complimented Edgar in keeping "GiftPack" records. Sample testified Edgar talked to herboyfriend,mother, and others during working time morethan other employees. Considering the entire record, I findthis to be untrue, even though corroborated by some otherwitnesses. Sample swore Edgar let other employees carryher load. The credited testimony establishes Edgar per-formed her job most creditably at all material times.Sample said she spoke to Edgar about letting otheremployees carry her load and Edgar "responded favora-bly," at least "for a period." She found Edgar respondedfavorably to West, "but it was very easy to lapse back intothe old."38 Sample testified she attempted "to keep on topof things at the store, what's going on with [Sample's]employees."39 Sample or West or Olson or Peterson wasalways on the "floor" 40 with the employees. On June26th,33Sample never asked Peterson ifshecould live on 19 hours32Edgar, in the courtroom,throughout long hours of trial,appeared tome to be physically normal and active in every way33An answer?34Working35 She lived very near the Northgate store36All as testified by Sample.37For over I 1 /2 years938The last three words of 1 1, p 449, should be spelled "facdls decensusaverno "36Edgar signed up a majority of the employees at a union meeting in herhome 2 days before Sample says she fired Edgar and Edgar signed up theseventh employee, at work, I day beforeSample claimsto have fired herPeterson, "head clerk," or what have you, knew of the June 28 meeting atEdgar's home,but did not attend40Work area41From the time Derby first learned of union organizing, I amconvinced not only that each supervisor had a great interest in the507Sample, to the extent possible,had each employee in heroffice and discussed a letter from the Unionwith each suchemployee.41 She told each employee that Derby wantedher to advise the employee about theunion letter.42According to West, Sample told her to use her ownjudgment about attending the June 5 union meeting. Afterthemeeting she discussed it with Sample when Samplephoned her long distance from Yakima.43 She told Samplewho attendedthe meeting, including Edgar. West preparedthe schedules for each workweek. She was not told bySample,until aftershe had made out the original schedulefor the first week in July, to prepare a new one whichwould provide for dismissals of new hires and those withvery short hours per week and a drastic reduction forEdgar.44 This was between 4 and 5 p.m. West testified thatthe reduction in hours for Edgar from 33 to 19wasjointlydecided upon by Sample and West. She immediatelytestified shecouldn't remember whomade the decision andit"wasjust the way it worked out." Peterson was left at herusualhours because she was "head clerk" and hadsenionty.45 Edgar told West she could not work 19 hoursand West referred her to Sample. West testified she workedwith Edgar throughout the latter's employment. She didn'tremember when she started to discuss Edgar's work withSample. She swore that in the fall of 1972, in the Christmasrush, and in January, Edgar failed to greet customers asthey arrived and was "slow" to get to the customer.46 ThenWest couldn't remember the year. It might have been 1971.Sample complimented Edgar for her Christmas packingwork in 1972. West testified she asked Sample to speak toEdgar about her work and Edgar improved "for a time."47West "talked" to Edgar about talking "on the floor whenthere were customers" West testified. She didn't"remem-ber"any such time in 1973.Thetwoparticular faultsWestfound with Edgar were failure to greet customers and shetalked too much to noncustomers 48 Also shenevergotaround to keeping up the candy section which was part ofher assigned job.ThenWest referred to Edgar's alleged"slowness."I inquired whatkindof slowness,suggestingarthritic, towhichWest replied no. She gave the sameanswer when I inquired if the "slowness" were due to"palsy," or mental retardation. To the latter, West repliedEdgar "was a very likeable girl, and I liked her." Edgar, sheadded, got along well with her fellow employees and withWest. She "listened" when West spoke to her. Or told herto "perk up." Edgar would try and cooperate and as far asorganizing, but alsothat each employee regularlyengaged in conversationsabout theUnion,at least pro and con Should the latter not be a fact itwouldbe contraryto human nature42Such private conversations took place even though there was abulletin board where the letter could have been posted and each employeecould readilyhave perused it Sample must have consumed a lot of valuableworktime when the economy of the business was allegedlyvery poor43Noevidence that anything else was discussed.44Thiswas theSaturdaySamplesays shefired Edgar In fact, Edgar wasnot fired until the followingMondaywhen she reported to work for herreduced number of hours45 She and Edgar worked substantially the same number of hours Thereis little evidence as to Peterson'scapabilities as compared with Edgar46According to Sample, as I understood her, Edgar got along well withcustomers47Days, weeks,months948What about "physicalslowness"? 508DECISIONS OF NATIONALLABOR RELATIONS BOARDWest was concerned she "was just as good as she couldpossibly be."West thought it might have been the second week in Junethat she learned of the June 8 pay raise.During Edgar's employment, West recommended Edgarfor payraises,"perhaps" a couple of times. She testifiedshe recommended Edgar's discharge from her job "about ayear and a half ago," but itwas not followed.49She did notrememberwhether she ever again recommended Edgar'sdischarge.West worked with Edgar more than did Sampleand testified Edgar "and I had a good relationship. Whenwe worked on the floor we got along.Imean, if somethingbothered me about her work, I would come up and tell herand she'd smile and attempt to cooperate. She got alongwell with her fellow employees and with the customers andwhen she did herjob she did it to the best of her ability." Itwas well done. All this, from the assistant manager. As, anemployee, I find Edgar was like a pearl of great price. Iutterly and completely reject as abject falsehoods thetestimony about her "physical slowness." I am convincedfrom the whole record that she spent no more timespeaking to noncustomers than any other employee. I findshe was a crackerjack who until she held the union meetingat her home on June 28, and obtained a union majority,was treated on the same basis as Peterson. I have no reasonto find that her work was not at least equally as good asPeterson's. Peterson's "title" of "head clerk" was, I find,bestowed for the purposes of this trial.West laterremembered that it was Christmas of1970when Edgar'swork wasn't very good. She did not reduce the workinghours of Edgar until 2 days after Edgar's union meeting,and then at Sample's direction. After the reduction inhours at the end of June, there were six "employees" andfour "supervisors." She guessed that in this "small shop,"as assistantmanager, she was a sort of "house mother" or"den mother." 50 She testified, "I think I know what's goingon in my store." I find she did, and was well aware of whathappened at Edgar's home on June 28 and what Edgar didin the store on June 29 5iEdgar was not the only employee to whom West spokeabout unsatisfactory work. West was "very outspoken."She corrected employees even "on the floor." She wassureemployee Aletta didn't know about the Union, because shewasn't at the June 5 meeting.52 In a pretrial affidavit to theBoard, she swore, "I believed that Donna [Edgar] favoredtheUnion from impressions because the union official[Liday] spent about a half hour talking to her while I waswaiting on customers."53 The affidavit was given in thepresence of Respondent's attorney. In the past, cuts inhours were based on seniority and performance. I findEdgar's performance, based on the whole record, wasexcellent.49Recommendation ofassistant managerof a small store50 I haveno doubtthat the essentialdetails ofthe June 28 union meetingat Edgar'shouse came to her attention51Thesame for Sample,Olson, and Derby52Of course,Edgar was53When Lidayfirst entered the store.54 I stillfind noillegal"surveillance"in the circumstances of this case55They woreout thispoor record56 I've mademy finding on thatOlson testified Sample "encouraged" her to attend theJune 5 union meeting.54West never discussed with Olson any reduction in theworking hours of Edgar, or that she was going to beterminated.Edgar was "a good employee when sheworked," but she was "a slow employee." 55 Olson saidEdgar spent a lot of time talking to friends.56 She falselystated other employees did not do as much such talking.She falsely testified-Edgar was "slow"throughout1972 andslow through 1973 until she was terminated. "She did workwhen she was working, if there was incentive there." Shefalsely stated Edgar was "just a slower worker than a lot ofother people." 57 "[Edgar] was good when she did work."She was a "slow" worker, testified Olson, during January,February,March, and April 1973.58 Olson never recom-mended a reduction in hours for Edgar or her discharge.The only time Sample mentioned Edgar's talking in thestore was January or February 1973. Sample never foundfaultwith Edgar in Olson's presence. She didn't knowspecifics but she was sure Sample and West had compli-mented Edgar. She did not know whether West had evercorrected Edgar when she was not doing what she wassupposed to do, in January, February, March, or April1973. Early in 1973, she found fault with Edgar for talkingto her boyfriend excessively. Again, Edgar was "physicallyslow." "She was slow, it took her longer to go through acheese case, wrap the cheese,this type of thing."59 "Shewas a good worker in that she was available when weneeded her, did know the routine of the store, and didknow her job." Obviously, despite the exaggerated fabrica-tions of Sample,West, and Olson, Edgar was a mostdesirable employee.She didnotmake mistakes.She wasnot deformed so as to account for slowness.I askedmanyquestions in a vain attempt to find out from Olson in whatway Edgar was "slow" or an undesirable employee. Shewas a "slow wrapper.""Basically she is just a slowerperson." Olson didn't know if she had everreprimandedEdgar for being "slow." She did not recall any specificreprimand by West, but "she probably did." She had norecollection of a similar reprimand by Sample 60 Olsonthoughtitwas in the"springtime,"Edgar was reprimandedfor speaking too long to her boyfriend on the floor. Samplecomplimented Edgar for doing a good job on gift packsand on their records at a sales meeting in June,aroundFather'sDay6i She onlythoughtWest had reprimandedEdgar.West told people when theywere doing wrong,including Olson. Olson agreed she herself had "been agood,hardworking,conscientious,dedicated lovingemployee during these many years." She had been praised,complimented, and promoted, but West found fault withherbecause she did not like Olson's coat.West probablyreprimanded her 62 Sample found fault with Olson on51Who?58Whywere her hours not reducedor whywas she not then fired')59 "Haste makes waste."Maybe Edgar dida perfectjob throughout herlong period of employmentso It is almost ludicrous to conceiveof a "physicallyslow" Edgar neverbeingfound fault with or encouraged to speed up in over 1-1/2 years81Obviously not long beforethe drastic cut and discharge.szSounds fantastic to me. HICKORY FARMS509severaloccasions, but Olson agreed she hadn't doneanything wrong.It is inconceivable to me that Respondent fired Edgarbecause she said she couldn't "live on 19 hours a week,"immediately after, with no warning of any kind, she foundher usual hours of 33 a week were suddenly cut to 19. I findshe was in every way an employee much to be desired,especiallywhen her ready availability for work and heroverall dependability and good personality are considered.I find it contrary to the truth that at such time she statedshe "refused" to work 19 hours per week.When Edgar was discharged she was told it was becauseshe "was not doing her job," which the entire recordrevealswas contrary to fact. No one had ever foundsubstantial fault with her or her work. When discharged,she asked why they had "waited three years." She wasgiven no particulars about any alleged shortcoming. Therehad been no complaints about her work. When she statedshe could not work on 19 hours, she did not believe she wasthenterminated, but, rather believed she was to work andwasreadyto work the 19 hours she was still listed to workon the schedule during the following week. She did notlearn her name had been taken off the schedule until afellow employee told her on the next day, Sunday. Evenafter such advice, she went to the store on Monday, tomake sure. Early on Saturday morning when she went towork, Sample directed her to go home and bring back the"gift pack records." Edgar did so and inquired of Sample ifshe was to get them back and continue to keep themfor therest of the year Sample replied in the affirmative.This isclear and abundant evidence that the discharge resultednot from deep considerations of economics, but rather wasan abrupt decision of Respondent based on other consider-ations.The gift packs were not mentioned when she wastold of discharge. She had always kept these records duringher employment."Slowness" was never mentioned to her as a reason fordischarge. I find West, Sample, and Olson testified about"slowness" in an unsuccessful effort to make white black.Such testimony emphasizes the illegality of the cut in hoursand discharge.She returned to the store the Monday immediately afterSaturday night, June 30. She hadnotbeen told she wasterminated on June 30.OnthisMonday,she was told shewas terminatedby West.She asked West if she were still onthe schedule63 and West told her she wasn't 64 Samplehadtold Edgar she wouldhaveto terminate Edgar when shecomplained about being scheduled for only 19 hours forthe next week. On Monday, she was told only that she wasnot on the schedule for work. She was told on June 30 onlythat she"would be" terminatedforpoorwork.65 Shereasonably assumed she would continue to work at least 19hours in the following week. On June 26, Edgar saw twoschedules on West's desk, one giving her 19 hours and theother 34 hours of work for the following week. The one83The Sunday phone call64 She was,when she left Saturday night65The entire credited testimony in the record reveals she wasa goodandmost pleasant employee throughout her employment88These were"probationary" employees or those who worked but veryfew hours per week, about 3 or 4listing her for 19 hourseliminatedentirely some otheremployees.66 When, on June 30, she first talked to Sampleabout her reduction in hours, she said she'd like to knowwhy her hours were cut back. Sample replied she'd like totalk to Edgar about it and suggested Edgar come in onMonday to talk about it 67 Edgar asked if they could talkabout it then, June 30. Sample agreed. Sample said Edgarhadn't been doing her workandbusinesswas down andEdgar would have to be terminated 68 She didnotsay whenthe termination would occur. Edgar believed she wouldwork atleastthe scheduled 19 hours in the following week.She didnotrefuse to work the scheduled 19 hours. In May,Sample told her that after her honeymoon she would bepromoted to supervisor and would train new employees.69The concocted reasons for discharge given at this trialwere obviously pretextual, especially in light of shiftingreasons therefor. The discharge was most precipitous andfollowed her union meeting almost immediately.Ihave pointed out Respondent's intimateknowledge ofEdgar's attendance at the June 5 union meeting. I findEdgar was the moving force among the employees in theunion organization.70 AdmittedlyWest and Sample triedto keep up on what was going on among the II employees.One considered herself as a den mother or house mother.With no chauvinism, I am convinced the employees couldnothave remained silent about union activities andEdgar's leading role therein. The "head clerk," Peterson,who was a "floor supervisor," was the only one who didnot sign a union card, upon invitation. The circumstancesofthiscase, if no other, demand the use of the Board's oftinvoked "small shop doctrine." Edgar's union activitiesmust have been known to all of supervision. Sample's,West's,Olson's and Derby's denials of knowledge ofEdgar's strenuous union activity are not credited by me,especially in the circumstances of this case. The pretextsoffered as defense emphasize that Edgar was dischargedbecause of her union activity. West and Olson used thestickon June 5. Derby used the carrot on June 14.Respondent again resorted to a "club" when it dischargedEdgar either on June 30, or 2 days later. (For backpaypurposes, Respondent should be stuck with its claim thatthe discharge occurred on June 30, even though Edgar wasunaware that it was effected at the end of that workday.)5.The "offer of reinstatement" and itssubsequent refusal by EdgarIn late August, Respondent offered to rehire Edgar for17 hours' work per week.71 Edgar properly refused it. Suchwasnota valid offer of reinstatement. There is no evidenceas to the number of hours worked by Peterson or morejunior employees at such time. Respondent failed utterly toestablish that the offer of 17 hours per week work to Edgarwas a valid offer to reinstate Edgar to her "formerposition"with all rights and privileges and seniority.67As found above, Edgar did so68 I find Edgarhadbeen doing herwork in commendable manner69 Fired the next month,withoutanywarning andprecipitously.70Witness that she signed up seven employeesfor the Union on June 28and June29, and wasfired on June 30.71Edgar's regular hours for the first6 months of 1973 averaged about 34 510DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's Exhibit 2 for the month of July is irrelevantto the August "offer."6.The employees at the Northgate Storeconstituted an appropriate bargaining unit 72Respondent urges that only its four stores in KingCounty are an appropriate unit.Presumptively, the unit at Northgateis anappropriateunit for bargaining. This presumption has not beensuccessfully rebutted.There is no past history ofanycollective bargaining atanyorallstores.Operations ateach store are handled by the manager under the generaland remote direction of Derby. There is no evidence ofcentral labor control. Hirings and firings are done by eachmanager.There is minimal interchange of employeesamong the stores and apparently for most special reasons. Ifind a glaring lack of evidence that the employees in thefour stores have a community of interest. Each managerhad day-to-day control of the work of employees at eachparticular store.No union seeks a unit wider than theNorthgateunit.Respondent's original store in Tacoma,PierceCounty, and its headquarters and Federal Way storearemuch closer than the other stores inKingCounty.Respondent,with eight stores, doesnot operateon acountywide basis. There is an absence of the administra-tion of benefits on a general basis. Derby or any otherofficers have very little contact with employees. There isvery little exchange of goods among the stores. Hoursduring which work is performed vary from store to store.Hours of work are scheduled by the supervision of eachstore. The Northgate store employees, I find, constitute anappropriate unit, excluding supervisors and guards.7.In the circumstances of this case aGisselremedyisessential.In light of the most pervasive and destructive unfairlabor practices I have found hereinabove, I conclude theholding of a Board election at Northgate would be a futileact. The memory of stick, carrot, and club will long lingerin the minds of employees, even should there have been orwill be drastic turnovers in employment. As things stand,Respondent's outrageous unfair labor practices will long-permeate the atmosphere of employment. The effects ofthe gross unfair labor practices can be eliminated only byissuanceof an Order that Respondent bargain with theUnion. The past unfair labor practices and their lastingeffects on the minds of employees cannot be even slightlyeradicated by more traditional methods.N.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969), almost mandatesrather than merely encourages a bargaining order here.Respondent has made it impossible for the employees tovoice their true sentiments even in a secret Board election.Each employee will continue to fear Respondent's nextantiunion move. The Union had 7 of 11 employees signedup through the efforts of the so pleasant and competentEdgar, and "pop" went Edgar in almost immediateresponse by Respondent. A burned child dreads the fire.72 1 have already found the Union represented a majority of theemployeesin this unit,7 of the I 1 employees73 1 most respectfully recommend that the Board reconsider its priorPosting reams of notices by Respondent would effectuatenothing, without an order that Respondent bargain withtheUnion.Respondent has made it clear to presentemployees and those who may follow that it is adamantlyopposed to a union in the Northgate store. Edgar'sdischarge goes to the very heart of the Act. Of greatrelevance, in combination with the club of Edgar'sdischarge, are the June 5 stick and the June 14 carrot.Absence of a bargaining order, in this case, would ignorethe reasoning ofGissel, supra.Edgar will continue to be avivid symbol of what Respondent does to a unionsupporter, even if reinstated with backpay. I am convincedthatonly an order that Respondent bargain with theUnion, along with other traditional remedies, will remedyRespondent's illegal efforts.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that about the end of June or beginning ofJuly Respondent discharged Edgar because of her umonand other protected concerted activities, I shall recom-mend that Respondent offer Edgarfullandcompletereinstatement to her former position, or if it no longerexists, then to a substantially equivalent position, withoutprejudice to her seniority and other rights and privileges. Ishall also recommend that Respondent make Edgar wholefor any loss of pay she may have suffered by reason of herdischarge in violation of Section 8(a)(3) and (1) of the act,in the manner set forth in F.W.Woolworth Company,90NLRB 289, with interest on backpay computed in themanner described in hisPlumbing & HeatingCo., 138NLRB 716 73tshall further recommend an Order that Respondentbargain with the Union, on request, with respect to thehours of employment, wages, and other conditions of allthe employees at the Northgate store, excluding supervi-sors and guards, that group constituting an appropriatebargaining unit.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:rulings, in light of our present drastic inflation,and most high rates ofinterest, and increase the traditional rate of interest on Edgar's backpay. HICKORYCONCLUSIONS Or LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.By discharging Edgar on June 30, or July 2, andthereafter failing and refusing to reinstate her, all becauseof her union or other protected activities, Respondent hasviolated Section 8(a)(3) and (1) of the Act.4.By ordering or suggesting that employees refrainfrom signing union cards until Respondent's president washeard from and by granting an across-the-board raise to itsemployees in order to discourage their union support,Respondent has interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.Upon the entire record, including the foregoing findingsof fact and conclusions of law, I hereby issue the followingrecommended:ORDER 74Respondent, The Cheese Barn, Inc. d/b/a HickoryFarms, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Terminating or otherwise discriminating against anyof its employees because of their support for or assistanceto a union or because they engage in any union activities,or any other activities protected by the Act.(b) In any other manner, interfering with, restraining, oncoercing any employee in his right to join, assist, or supportthe Union or any other labor organization or engage in anyactivity protected by the Act, or to refrain from so doing.2.Take the following affirmative action which, I find,will effectuate the policies of the Act:(a)OfferDonna Edgar Gamache immediate and fullreinstatement to her former position, or, if that position nolonger exists, to a substantially similar position, withoutprejudice to her seniority or other rights and privileges.(b)Make Donna Edgar Gamache whole for any loss ofearnings she may have suffered by reason of Respondent'sdiscrimination against her, in the manner set forth in the"Remedy" section of this Decision.(c)Preserve and, upon request, make available to theBoard or any of its agents, all records necessary or usefultodetermine or compute the amount of backpay dueDonna Edgar Gamache, ifany.(d) Bargain collectively in good faith, respecting wages,hours. and working conditions of its employees, with theUnion as the collective-bargaining representative of all theemployees, excluding supervisors or guards, at its North-gate store, such employees constituting an appropriatebargaining unit.(e)Post at its Northgate store copies of the attachednoticemarked "Appendix." 75 Copies of said notice onforms provided by the Regional Director for Region 19,after being duly signed by an authorized representative ofRespondent, shall be posted immediately upon receiptthereof and be maintained by it for a period of 60consecutive days thereafter in conspicuous places, mclud-FARMS511ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.74 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder ofthe National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate or otherwise discriminateagainst any of our employees because of their supportfor or assistance to Local 1105, Retail Clerks Interna-tionalAssociation,AFL-CIO, or any other labororganization, or because they engage in any unionactivitiesor any other activities protected by theNational Labor Relations Act.WE WILL NOT, in any othermanner, interfere with,restrain, or coerce any of our employees in their rightsto join,assist,or support the above-named Union orany other labor organizationor engagein any otheractivity protected by the Act, or to refrain from sodoing.WE WILL offer Donna Edgar Gamache immediateand full reinstatement to her former position, or, if thatposition no longer exists, to a substantially equivalentposition, without prejudice to her seniority and otherrights and privileges.WE WILL make Donna Edgar Gamache whole forany loss of earnings she may have suffered by reason ofour illegal discrimination against her, in violation of theNational Labor Relations Act.WE WILL bargain collectively, in good faith, withrespect to the wages, hours, and working conditions ofour employees, with Local 1105, Retail Clerks Interna-tionalAssociation,AFL-CIO, as the collective-bar-gaining representative of all our employees. excludingsupervisors and guards, at our Northgate store, suchemployees constituting an appropriate bargaining unit,and if an agreement is reached, we will, on request,reduce it to writing and sign it.THE CHEESE BARN, INC.D/B/A HICKORY FARMS(Employer)DatedBy(Representative)(Title) 512DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyone.itsprovisions may be directed to the Board's Office, 10thThis notice must remam posted for 60 consecutive daysFloor,Republic Building, 1511 Third Avenue, Seattle,from the date of posting and must not be altered, defaced,Washington 98101, Telephone 206-442-7472.or covered by any other material.